DAVIDSON, Judge.
Appellant waived a jury and pleaded guilty to the offense of burglary of a private residence at night.
Having properly admonished appellant, the trial judge heard the evidence and rendered judgment assessing the minimum punishment of five years in the penitentiary. The statutes relating to waiver of jury were complied with.
Testifying as a witness in his own behalf, appellant admitted the burglary.
Such admission, together with the other testimony offered by the state, was sufficient to sustain the plea of guilty before the court.
The judgment is affirmed.